Case 9:19-cv-80883-RLR Document 7 Entered on FLSD Docket 07/30/2019 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                              Case Number: 9:19-CV-80883-RLR

 NICHOLAS PAGAN,
               Plaintiff,
 v.
 GENESCO, INC.,

               Defendant.
 ___________________________________________/

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                        OF DEFENDANT WITH PREJUDICE

      Plaintiff, NICHOLAS PAGAN (“Plaintiff”), by and through undersigned counsel and

 pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby provide this

 Notice to the Court and to all relevant parties of Plaintiff’s voluntary dismissal of Defendant,

 GENESCO, INC., with Prejudice.

      Respectfully submitted this 30TH day of July, 2019.



                                                    /s/ Alberto R. Leal
                                                    Alberto R. Leal
                                                    Florida Bar No.: 1002345
                                                    The Leal Law Firm, P.A.
                                                    9314 Forest Hill Boulevard, #62
                                                    Wellington, FL 33411
                                                    Phone: 561-237-2740
                                                    Facsimile: 561-237-2741
                                                    E-Mail: al@thelealfirm.com

                                                    Attorney for Plaintiff
Case 9:19-cv-80883-RLR Document 7 Entered on FLSD Docket 07/30/2019 Page 2 of 2



                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 30th day of July, 2019, we electronically filed the

 forgoing with the Clerk of the Court by using the CM/ECF system.



                                                   /s/ Alberto R. Leal
                                                   Alberto R. Leal
                                                   Florida Bar No.: 1002345
